[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT            FILED
                       ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                             No. 07-13578                    DEC 12, 2008
                       ________________________            THOMAS K. KAHN
                                                               CLERK
                   D. C. Docket No. 06-60130-CR-FAM

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

GARY N. PARKER,
ROBERT W. PARKER,


                                                        Defendants-Appellants.


                       ________________________

                Appeals from the United States District Court
                    for the Southern District of Florida
                      _________________________

                           (December 12, 2008)

Before DUBINA, BLACK and FAY, Circuit Judges.

PER CURIAM:
       Gary Parker (Gary) appeals his 240-month sentence imposed following his

conviction for numerous counts of wire and mail fraud, conspiracy to commit wire

and mail fraud, conspiring to launder money, money laundering, and conspiracy to

evade income taxes. His co-defendant, Robert Parker (Robert) appeals his 135-

month sentence imposed after his conviction for numerous counts of wire and mail

fraud, conspiracy to commit wire and mail fraud, conspiring to launder money,

money laundering, conspiracy to evade income taxes, and tax evasion. After

carefully considering the briefs, reviewing the record on appeal, and having the

benefit of oral argument, we affirm Gary’s and Robert’s convictions and sentences.

                     I. SUFFICIENCY OF THE EVIDENCE

      Gary and Robert both assert the Government failed to prove any scheme to

defraud for any of the conspiracy and fraud offenses because there was no proof at

trial that misrepresentations were made to any customer. Gary also challenges his

conviction for conspiracy to evade income taxes. “We review the sufficiency of

the evidence de novo and view the evidence in the light most favorable to the

government with all reasonable inferences and credibility choices made in favor of

the government to determine whether a reasonable jury could convict.” United

States v. Campa, 529 F.3d 980, 992 (11th Cir. 2008).




                                          2
      Conspiracy convictions require: “(1) an agreement among two or more

persons to achieve an unlawful objective; (2) knowing and voluntary participation

in the agreement; and (3) an overt act by a conspirator in furtherance of the

agreement.” United States v. Hasson, 333 F.3d 1264, 1270 (11th Cir. 2003). To

prove the unlawful objective, namely mail or wire fraud, the government must

show the defendant (1) intentionally participated in a scheme to defraud and

(2) used the mails or interstate wires to execute the fraudulent scheme. United

States v. Suba, 132 F.3d 662, 673 (11th Cir. 1998) (mails); Hasson, 333 F.3d at

1270 (wires). Because guilty knowledge can rarely be established by direct

evidence, especially with fraud crimes which, by their very nature, often yield little

in the way of direct proof, “circumstantial evidence of criminal intent can suffice.”

Suba, 132 F.3d at 673. To establish money laundering, the government must

prove: “(1) the defendant conducted or attempted to conduct a financial

transaction; (2) the defendant knew the property involved in the transaction

represented the proceeds of unlawful activity; (3) the property involved was in fact

the proceeds of the specified unlawful activity; and (4) the defendant conducted the

financial transaction ‘with the intent to promote the carrying on of [the] specified

unlawful activity.’” United States v. Carcione, 272 F.3d 1297, 1302 (11th Cir.

2001) (quoting 18 U.S.C. § 1956(a)(1)(A)(i)).



                                           3
      A reasonable trier of fact could have found beyond a reasonable doubt

Robert participated in a scheme to defraud based on victim testimony, insider

testimony, and physical evidence. Similarly, the testimony and physical evidence

presented at trial were sufficient to convince a reasonable jury of Gary’s

participation in the scheme to defraud. At a minimum, the volume of telephone

calls and facsimile transmissions between Gary and Robert, the testimony from an

insider, the flow of money from and between Robert, Gary, and Parker Leasing and

Financial Service (Parker Leasing), Gary’s and Robert’s failure to file tax returns

from 2000 through 2004, the absence of business records at Parker Leasing, and

the lack of records at Parker Leasing evidencing a single funded deal would be

sufficient to persuade a reasonable jury of the Defendants’ participation in a

scheme to defraud.

      There was sufficient evidence at trial for a rational trier of fact to establish a

Klein conspiracy. “To be sufficient [to establish a Klein conspiracy], the evidence

must establish an agreement among the conspirators with the intent to ‘obstruct the

government’s knowledge and collection of revenue due.’” United States v.

Adkinson, 158 F.3d 1147, 1154 (11th Cir. 1998) (emphasis in original). The

evidence at trial showed checks were mailed from Parker Leasing in Fort

Lauderdale and deposited by Gary in two different banks in Tennessee. These



                                           4
checks were often written for amounts under the $10,000 threshold reporting

requirement for currency transaction reports. Gary would also deposit a check,

receive some cash, and deposit that portion in another bank. The evidence also

showed within a few days of victims’ wires and checks being deposited in Parker

Leasing’s accounts, a check or cashier’s check in the amount of $10,000 or

$25,000 would be deposited in Gary’s Tennessee bank account. This activity,

coupled with the telephone records and the lack of business records at Parker

Leasing evidencing any normal business being conducted, would be sufficient to

establish the existence of a Klein conspiracy beyond a reasonable doubt.

      II. CONSTITUTIONALITY OF SENTENCING ENHANCEMENTS

      Gary and Robert both argue their sentences were imposed in violation of the

Sixth Amendment. They contend the Supreme Court held in Apprendi v. New

Jersey, 120 S. Ct. 2348 (2000) and United States v. Booker, 125 S. Ct. 738 (2005),

a fact that increases a defendant’s sentence must be admitted by the defendant or

proven to the jury. They argue in Rita v. United States, 127 S. Ct. 2456 (2007), the

Supreme Court stated Sixth Amendment issues remain regarding the imposition of

enhancements not submitted to the jury. They contend the judge, not the jury,

determined Gary and Robert deserved enhancements for the number of victims, the

employment of sophisticated means, and a leadership role, and these findings



                                          5
violated the Sixth Amendment because they were not found by the jury beyond a

reasonable doubt.

      We review a constitutional challenge to a sentence de novo. United States v.

Paz, 405 F.3d 946, 948 (11th Cir. 2005). The Supreme Court in Booker held

sentencing enhancements based solely on judicial fact-finding pursuant to the

mandatory guidelines violated the Sixth Amendment. See Booker, 125 S. Ct. at

748-51. However, the Court cured the problem by excising 18 U.S.C.

§§ 3553(b)(1) and 3742(e), thereby making the Federal Sentencing Guidelines

advisory only. Id. at 764. As such, the only way a post-Booker sentencing court

can violate a defendant’s Sixth Amendment right to trial is by incorrectly applying

the guidelines as mandatory. See United States v. Shelton, 400 F.3d 1325, 1331

(11th Cir. 2005). We have observed, after Booker, “the use of extra-verdict

enhancements in an advisory guidelines system is not unconstitutional.” United

States v. Chau, 426 F.3d 1318, 1323 (11th Cir. 2005) (quoting United States v.

Rodriguez, 398 F.3d 1291, 1301 (11th Cir. 2005)). The court may, by a

preponderance of the evidence, use judge-found facts in formulating a sentence, as

long as it properly applies the advisory guidelines. See id. at 1324. In Rita, the

Supreme Court stated its “Sixth Amendment cases do not automatically forbid a




                                           6
sentencing court to take account of factual matters not determined by a jury and to

increase the sentence in consequence.” Rita, 127 S. Ct. at 2465-66.

      The district court properly applied the guidelines as advisory; thus, it did not

violate the Sixth Amendment. This Court has previously rejected Gary’s and

Robert’s argument the district court violated the Sixth Amendment by applying

enhancements not found by the jury. Moreover, in Rita, the Supreme Court

explicitly stated judicial fact finding by the sentencing court did not violate the

Sixth Amendment. For these reasons, the district court did not violate the Sixth

Amendment at sentencing by imposing sentencing enchantments based on judicial

fact finding.

            III. IMPOSITION OF SENTENCING ENHANCEMENTS

      Gary individually argues the district court erred in imposing various

sentence enhancements. Specifically, he argues the court erred by applying a

sophisticated means enhancement as there was nothing sophisticated or complex

about the offense. He contends the offense was based on contracts that were no

more complex than a typical lease agreement. Gary also argues the court erred in

finding he was a leader of the enterprises based on the daily phone calls he

received from Parker Leasing. He argues the government presented no evidence

that he exercised any control of Parker Leasing.



                                           7
      We review the district court’s factual findings regarding the use of

sophisticated means for clear error. United States v. Barakat, 130 F.3d 1448, 1456

(11th Cir. 1997). “A factual finding is clearly erroneous when although there is

evidence to support it, the reviewing court on the entire evidence is left with the

definite and firm conviction that a mistake has been committed.” United States v.

Robertson, 493 F.3d 1322, 1330 (11th Cir. 2007) (internal citations and quotations

omitted), cert. denied, 128 S. Ct. 1295 (2008). A two-level enhancement is

appropriate under U.S.S.G. § 2B1.1(b)(9)(C) if “the offense otherwise involved

sophisticated means . . . .” Application Note 8 defines “sophisticated means” as:

   especially complex or especially intricate offense conduct pertaining to the
   execution or concealment of an offense. For example, in a telemarketing
   scheme, locating the main office of the scheme in one jurisdiction but
   locating soliciting operations in another jurisdiction ordinarily indicates
   sophisticated means. Conduct such as hiding assets or transactions, or both,
   through the use of fictitious entities, corporate shells, or offshore financial
   accounts also ordinarily indicates sophisticated means.

U.S.S.G. § 2B1.1(b)(9)(C) cmt. n.8 (B).

      We review a district court’s decision to enhance a defendant’s offense level

due to his aggravating role under U.S.S.G. 3B1.1 only for clear error. See United

States v. Phillips, 287 F.3d 1053, 1055 (11th Cir. 2002). A four-level increase is

applied if the defendant “was an organizer or leader” in an offense with more than




                                           8
five participants. U.S.S.G. § 3B1.1(a). In assessing a defendant’s role in the

offense, the factors the courts should consider include:

   [1] the exercise of decision making authority, [2] the nature of participation
   in the commission of the offense, [3] the recruitment of accomplices, [4] the
   claimed right to a larger share of the fruits of the crime, [5] the degree of
   participation in planning or organizing the offense, [6] the nature and scope
   of the illegal activity, and [7] the degree of control and authority exercised
   over others.

U.S.S.G. § 3B1.1, cmt. n.4. We have stated Section 3B1.1 requires the exercise of

some control, influence, or leadership over the organization. United States v. Yates,

990 F.2d 1179, 1182 (11th Cir. 1993).

      Unobjected-to facts in the PSI support the court’s imposition of the

sophisticated means enhancement. The Parkers’ fraudulent scheme involved the

application of advance fees clauses in leasing agreements. The victims included

sophisticated businesses inside and outside the United States, including a soccer

club in Austria, a movie theater chain in the United States, and a power company

in India. Funds were moved between bank accounts in Florida and Tennessee.

Victims were found through advertising in the nationally circulated USA Today

newspaper. The Parkers hired a third party for inspections to give the deals an

appearance of legitimacy. Gary’s argument that the financial transactions were not

sophisticated is contradicted by this record of complex business deals and the




                                          9
systematic efforts to hide the fraudulent proceeds, and it was not clearly erroneous

for the district court to find the Parker’s employed sophisticated means.

      Unobjected-to facts in the PSI also support the district court’s finding that

Gary played a leadership role in the operation. Phone records revealed Gary

participated in daily phones calls with the Parker Leasing office. Gary managed a

bank account in Tennessee that received $1 million from Parker Leasing, an

amount equal to or greater than that received by his co-defendants. The district

court could reasonably conclude the daily communications, coupled with the

periodic transfer of funds from Parker Leasing totaling $1 million, evidenced Gary

had an active role in managing the operation. Given this evidence, it was not

clearly erroneous for the court to impose a leadership role enhancement.

      For the foregoing reasons, Gary has failed to establish the court clearly erred

in applying the sophisticated means and leadership role enhancements.

        IV. REASONABLENESS OF ROBERT PARKER’S SENTENCE

      Robert individually argues his top-of-the-guidelines-range sentence of 135

months was unreasonable. He contends his sentence was procedurally flawed as

the court did not meaningfully consider the § 3553(a) factors or adequately explain

the chosen sentence. He argues Gall v. United States, 128 S. Ct. 586, 591 (2007),

requires a more meaningful discussion of the statutory sentencing factors than a



                                          10
simple statement that the court considered them. He contends there are numerous

reasons to support a conclusion his sentence was unreasonable, including his

history of depression, his extensive history of drug and alcohol abuse, his admitted

responsibility for the crime, and his cooperation with the government. He also

argues he had personal characteristics that warrant a lesser sentence, including poor

health and an abusive father.

      We review a final sentence for reasonableness in the light of the 18 U.S.C.

§ 3553(a) factors. United States v. Winingear, 422 F.3d 1241, 1244-46 (11th Cir.

2005). The Supreme Court clarified that courts of appeal, when reviewing for

reasonableness, are to apply the deferential abuse-of-discretion standard. Gall, 128

S. Ct. at 591. After we conclude the district court made no procedural errors, we

“should then consider the substantive reasonableness of the sentence imposed

under an abuse-of-discretion standard.” Id. at 597; see also United States v. Hunt,

459 F.3d 1180, 1182 n.3 (11th Cir. 2006) (“After Booker, a sentence may be

reviewed for procedural or substantive reasonableness”).

      The Supreme Court has suggested review for substantive reasonableness

under the abuse-of-discretion standard involves inquiring whether the factors in 18

U.S.C. § 3553(a) support the sentence in question. Gall, 128 S. Ct at 600. “[T]he

party who challenges the sentence bears the burden of establishing that the



                                         11
sentence is unreasonable in light of both [the] record and the factors in section

3553(a).” United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005). The district

court need not state on the record that it has explicitly considered each factor and

need not discuss each factor. Id. at 786. Rather, “an acknowledgment by the

district court that it has considered the defendant’s arguments and the factors in

section 3553(a) is sufficient under Booker.” Id. The weight accorded to the

§ 3553(a) factors is within the district court’s discretion. See United States v.

Amedeo, 487 F.3d 823, 832 (11th Cir.), cert. denied, 128 S. Ct. 671 (2007); see

also 18 U.S.C. 3553(a)(1)-(7).

      We have rejected the argument that a sentence within the guidelines is per se

reasonable. Talley, 431 F.3d at 787. Nonetheless, “there is a range of reasonable

sentences from which the district court may choose, and when the district court

imposes a sentence within the advisory Guidelines range, we ordinarily will expect

that choice to be a reasonable one.” Id. at 788. When considering whether a

defendant’s sentence is reasonable, we have compared the sentence actually

imposed to the statutory maximum. See Winingear, 422 F.3d at 1246.

      There was no procedural error because the district court properly considered

the § 3553(a) factors and Robert’s arguments. The court explicitly stated it

considered the § 3553(a) factors and noted which factors it was considering in



                                           12
rendering the sentence. The court also acknowledged and considered Robert’s

arguments for a downward variance. For these reasons, the court did not err and

did not fail to consider the § 3553(a) factors or Robert’s arguments.

      Robert has also failed to meet his burden of establishing the district court

abused its discretion weighing the § 3553(a) factors and that his sentence was

unreasonable. Robert’s sentence was within the guidelines range, which we will

ordinarily consider reasonable. The court properly considered Robert’s arguments

for a downward variance and the statutory factors, and reasonably found the

amount of the fraud and its impact on the victims warranted a top of the guidelines

sentence. Robert has not provided any compelling argument that the court abused

its discretion weighing the sentencing factors in the case. Finally, Robert’s 135-

month sentence is well below the twenty-year maximum sentence his brother Gary

received for the same crime. For the foregoing reasons, Robert has failed to meet

his burden of establishing his within-guidelines sentence was unreasonable.

                                 V. CONCLUSION

      Based upon the foregoing and our review of the record and the parties’

briefs, we affirm the convictions and sentences of Gary Parker and Robert Parker.

      AFFIRMED.




                                          13